 ALASKA CHAPTER, ETC.41WE WILL NOTenter into,maintain,renew, orenforce any agreement withHarold Hibbard andBen R.Stein,Individually and as a Partnership, d/b/aHibbard Dowel Co., or any otheremployer, which requires employees to join,or maintaintheirmembership in, this or any other labor organization as acondition of employment,unless such agreement has been authorized as pro-vided in the National LaborRelationsAct, as amended.WE WILL NOTin any like or related manner cause or attempt to cause HaroldHibbardand Ben R.Stein,Individuallyand as a Partnership,d/b/a HibbardDowel Co., or any otheremployer, to discriminate against employees in violationof Section8 (a) (3) of the Act.WE WILL NOTin any like or related manner restrain or coerce employees inthe exerciseof the rightto self-organization, to form,join, or assistlabororgani-zations, to bargaincollectively throughrepresentatives of their own choosing,and to engage in other concerted activitiesfor thepurpose ofcollectivebargain-ing or othermutualaid or protection,or to refrainfrom any or all of suchactivities,except to the extent that such right may be affectedby an agreementrequiringmembershipin a labor organization as a condition of employment,as authorizedin Section8 (a) (3) of the Act.LOCAL 189,BUILDINGSERVICEEMPLOYEES UNION, A.F.L.,LaborOrganization.Dated----------------By----------------------------------------------(Representative)(Title)Thisnotice mustremain posted for 60 daysfrom the date hereof,and must not bealtered,defaced, or covered by any othermaterial.Alaska Chapterof the Associated General Contractors of Amer-ica, Inc.andInternationalUnion ofOperatingEngineers,Local No. 302and A. B.Coates.Cases Nos. 19-CA-999 and 19-CB-317. July 7,1955DECISION AND ORDEROn January 18, 1955, Trial Examiner Martin S. Bennett issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto. Thereafter, Respondent AlaskaChapter of the Associated General Contractors of America, Inc., re-ferred to herein as the Association, and the General Counsel filed ex-ceptions to the Intermediate Report and supporting briefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings,' conclusions, and recommenda-1The General Counsel agreeswith theTrial Examiner's findings that the Respondentswere operating their exclusive hiring arrangement in a discriminatory manner.Heexcepts, however, to the broad statement of the Trial Examiner in support of the finding,that a contiact provision giving line and job tenure preference to employees refeired bya labor organization is unlawful on its face unless the contract also contains a specific113 NLRB No. 7. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions of the Trial Examiner with the following modificationsThe Trial Examiner recommended asserting jurisdiction over theRespondents on the basis of the Board's plenary jurisdiction overcommerce in the Territories. Since the date of the Intermediate Re-port, however, the Board has decided that the standards for the asser-tion of jurisdiction applicable in the continental United States should2also be used in the Territories.In accordance with a stipulation ofthe parties received after the issuance of the Intermediate Report, wefind that in 1954 employer-members of the Association, pursuant toGovernment contracts, provided goods and services valued in excessof $5,000,000 which were directly related to national defense. In theforegoing circumstances, we find that it will effectuate the purposesof the Act to assert jurisdiction herein.3ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that :I.Respondent Association, Alaska Chapter of the Associated Gen-eral Contractors of America, Inc., its officers, agents, successors, andassigns, shall :A. Cease and desist from :1.Encouraging membership in International Union of OperatingEngineers, Local No. 302, or in any other labor organization of theemployees of its employer-members, by requiring A. B. Coates or anyother applicant for employment to obtain, or conditioning tenure ofemployment on, clearance from the above-named Union as a condi-tion of employment, or by discriminating in any other manner in re-gard to hire or tenure of employment, except to the extent permittedby the proviso to Section 8 (a) (3) of the Act.2.Performing, enforcing, or giving effect to those provisions of itscontract, or to any extension, renewal, modification, or supplementthereto, or to any understandings, oral or written, with Internationalprovision that the hiring-hall arrangement will be operated in it nondiscriminatory man-nerIn view of the fact that there is no disagreement as to the Trial Examiner's findingof a violation of the Act, we consider it unnecessary to decide in this case whether theGeneial Counsel or the Trial Examiner has correctly stated the general principles whichdeter mine the legality of exclusive hiring-hall arrangements.To the extent that theTiial Examinerseemsto suggest that whenever a laborunion is askedby an employerto refer workers it violates the Act unless it doesso ona nondiscriminatory basis even ifthereisnoarrangement in regard to referrals, we do not adopt and need not pass onsuch dicta.The Association objects to theissuanceof any order against itself on the ground thatitpreviously had notified its members that a contiact with anotherunion,containing apreferential hieing provision identical with the onein thiscase, was in violation of the Act.We do not consider that any such notice, if served, makes the present case moot or nolonger requires the issuance of an order.2Homer TVRobisisoied/b/a Alaska Beverage Co ,111 NLRI3 9953Maytag An craft Corp ,110 NLRB 594. ALASKA CHAPTER, ETC.43Union of Operating Engineers, Local No. 302, by which the hiring orretention of employees or prospective employees is conditioned uponclearance from said Union, except to the extent permitted by the pro-viso to Section 8 (a) (3) of the Act.3.Interfering with, restraining, or coercing the employees or pro-spective employees of its employer-members in the exercise of the rightsguaranteed by Section 7 of the Act, except to the extent that suchrights may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized bySection 8 (a) (3) of the Act.B. Take the following affirmative action which the Board finds willeffectuate the policies of the Act :1.Jointly and severally, with Respondent Union, make whole A. B.Coates for any loss of pay suffered by reason of the discriminationagainst him, in the manner set forth in section V of the IntermediateReport entitled "The Remedy."2.Upon request make available to the Board, or its agents for ex-amination and copying, all payroll records, social-security paymentrecords, timecards, personnel records and reports, and all other recordsmaintained by Respondent Association and the Max J. Kuney Com-pany, necessary to determine the amount of back pay due.3.Post at its place of business and at each construction site of eachemployer-member within the geographical jurisdiction of the Re-spondent Union, in conspicuous places, including all places where no-tices to employees or prospective employees are customarily posted,copies of the notice attached hereto and marked "Appendix A." 4 Cop-ies of said notice to be furnished by the Regional Director for the Nine-teenth Region, shall. after being duly signed by the manager of Re-spondent Association, be posted by each employer-Inember at each con-struction site as above, immediately upon receipt thereof and be main-tained by them for sixty (60) consecutive days thereafter.Each em-ployer-member shall take reasonable steps to insure that said noticesare not altered, defaced, or covered by any other material.4.Transmit to each employer-member who employs employees cov-ered by the terms of the contract mentioned in paragraph I, A, (2),above, a copy of the notice which said Union will prepare pursuant toparagraph II, B, (2) of this Order, and notify each employer-memberof the terms of this Order, and request each of them to take all stepsnecessary to insure that persons employed by them and applicants foremployment will not be discriminated against except to the extent per-mitted by the proviso to Section 8 (a) (3) of the Act, and invoke suchpowers and rights as respondent Association may have as to each4 In the event that this 01 del is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decice of the United States Couit of Appeals, Enforcing an Order." 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDmember,in order to insure the cooperation of each such employer-member in effectuating the terms of this Order.II.Respondent Union, International Union of Operating En-gineers,Local No.302, its officers,representatives,and agents,shall:A. Cease and desist from :1.Causing or attempting to cause the Max J.Kuney Company, orany other employer-member of Respondent Association,to discrimi-nate against employees or applicants for employment, including A. B.Coates, in violation of Section 8 (a) (3) of the Act.2.Performing,enforcing,or giving effect to those provisions of itscontract or to any extension,renewal,modification,or supplementthereto, or to any understandings,oral or written, with RespondentAssociation by which the hiring or retention of employees or pro-spective employees is conditioned upon clearance from the above-named labor organization,except to the extent permitted by the pro-viso to Section 8 (a) (3) of the Act.3.Restraining or coercing A. B. Coates or any other employee orprospective employee of the Max J. Kuney Company, or any otheremployer-member of the Respondent Association,in the exercise ofthe rights guaranteed by Section 7 of the Act, except to the extentthat such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment,as author-ized by Section 8 (a) (3) of the Act.B. Take the following affirmative action which the Board findswill effectuate the policies of the Act:1.Jointly and severally,with Respondent Association,make wholeA. B. Coates for any loss of pay suffered by the discrimination againsthim in the manner set forth in sectionV of theIntermediate Reportentitled "The Remedy."2.Notify the Max J. Kuney Company and Respondent Association,in writing, and furnish copies to A. B. Coates, that Respondent Unionhas no objection to the employment of A. B.Coates on any constructionproject within its jurisdiction, without regard to his dispatch byRespondent Union and without prejudice to his seniority or otherrights and privileges.3.Post in conspicuous places at its office,at the office of the Respond-ent Association,and at each construction site of employer-members ofRespondent Association within the geographical jurisdiction of Re-spondent Union, including all places where notices to employees orprospective employees customarily are posted,copies of the noticeattached hereto and marked "Appendix B." 5 Copies of said noticeto be furnished by the Regional Director of the Nineteenth Region,shall, afterbeing duly signed bya representative of Respondent6See footnote 4,supra ALASKA CHAPTER, ETC.45Union, be posted by it at each construction site as provided in para-graph I B (3), above, immediately upon receipt thereof and bemaintained for sixty (60) consecutive days thereafter.Reasonablesteps shall be taken to insure that said notices are not altered, defaced,or covered by any other material.III.Respondent Association and the Respondent Union shall notifythe Regional Director of the Nineteenth Region in writing, withinten (10) days of the date of this Order, what steps they have takento comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEES AND APPLICANTS FOR EMPLOYMENTPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees and appli-cants for employment that :WE WILL NOT encourage membership in International Unionof Operating Engineers, Local No. 302, or in any other labororganization, by requiring any applicant for employment toobtain, or by conditioning tenure of employment on, clearancefrom the above-named Union as a condition of employment, orby discriminating in any other manner in regard to hire or tenureof employment, except to the extent permitted by the proviso toSection 8 (a) (3) of the Act.WE WILL NOT perform, enforce, or give effect to any agree-ment or understanding with International Union of OperatingEngineers, Local No. 302, by which the hiring or retention ofemployees and prospective employees is subject to a clearancefrom the above-named Union.WE WILL NOT interfere with, restrain, or coerce our employeesor applicants for employment in the exercise of the rights guar-anteed by Section 7 of the Act, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized by Sec-tion 8 (a) (3) of the Act.WE WILL make whole A. B. Coates for any loss of pay he mayhave suffered as a result of our discrimination against him.ALASKACIIAPTEROFTIIEASSOCIATED GENERALCONTRACTORS OF AMERICA, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BNOTICE TO ALL MEMBERS OF INTERNATIONAL UNION OF OPERATINGENGINEERS, LOCAL No. 302, AND TO ALL EMPLOYEES OF TITS MAX J.KUNEY COMPANY AND OTHER EMPLOYER-MEMBERS OF ALASKACHAPTER OF THE ASSOCIATED GENERAL CONTRACTORS OF AMIERICA,INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE W1LL NOT cause or attempt to cause the Max J. Kuney Com-pany, or any other employer-member of Alaska Chapter of theAssociated General Contractors of America, Inc., to discriminateagainst any employee or applicant for employment in violationof Section 8 (a) (3) of the Act.WE WILL NOT perform, enforce, or give effect to any agreementor understanding with Alaska Chapter of the Associated Gen-eral Contractors of America, Inc., by which the hiring or reten-tion of employees and prospective employees is subject to ourclearance.WE WILL NOT restrain or coerce employees or prospective em-ployees of the Max J. Kuney Company, or of other employer-members of Alaska Chapter of the Associated General Contrac-tors of America, Inc., in the exercise of the rights guaranteed bySection 7 of the Act, except to the extent that such right may beaffected by an agreement requiring membership in a labor organ-ization as a condition of employment, as authorized by Section 8(a) (3) of the Act.WE WILL make whole A. B. Coates for any loss of pay sufferedas a result of the discrimination against him.INTERNATIONAL UNION OF OPERATINGENGINEERS, LOCAL No. 302,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding is brought tinder Section 10 (b) of the National LaborRelationsAct, 61 Stat. 136, herein called the Act, and is based upon charges duly filed on May19, 1954, by A. B. Coates, an individual, against Alaska Chapter of the AssociatedGeneral Contractors of America, Inc., and against International Union of OperatingEngineers,Local No. 302, herein respectively called Respondent Association or AGC ALASKA CHAPTER, ETC.47and Respondent Union. Pursuant to said charges, the General Counsel of the Na-tional Labor Relations Board issued a consolidated complaint dated August 23, 1954,against Respondents,alleging that they had engaged in unfair labor practices, Re-spondent Association,within the meaning of Section 8(a) (1) and(3), and Respond-ent Union,within the meaning of Section 8 (b) (1) (A)and (2)of the Act.Copiesof the charges,the consolidated complaint,and notice of hearing thereon were dulyserved upon both Respondents.In substance,the complaint alleged that Respondent Association,in behalf of itsemployer-members,including the Max J. Kuney Company,and Respondent Unionhad, during the 6-month period preceding the filing of the charges herein, adminis-tered and given effect to a collective-bargaining agreement,the unlawful terms ofwhich appear below; that during the same period Respondent Union had operated ahiring hall for employer-members of the AGC and for employers observing the termsof AGC contracts;that in the operation of said hiring hall, Respondent Union requiresapplicants for employment to join the Union or have a permit issued by the Unionbefore giving a clearance or dispatching the applicants to employment;and that theofficers and agents of Respondent Union who operate the hiring hall determine thatcertain applicants who are not members of the Union or have not been issued permitsshall not be dispatched to employment available to themThe complaint further alleged that the Max J. Kuney Company offered A. B.Coatesemployment as a fireman on May 14, 1954,provided that he obtain a clearance fromRespondent Union; that Respondent Union caused Kuney Company to refuse Coatesemployment because it,the Union,refused to issue a clearance to Coates;and thatthis refusal was bottomed upon the fact that Coates was not a union member and forreasons other than his failure to tender the periodic dues and initiation fees requiredby Respondent Union.Pursuant to notice,a hearing was duly held at Fairbanks,Alaska, on October 11,1954, before Trial Examiner Martin S Bennett,duly designated by the AssociateChief Trial Examiner.Respondent Association,although duly served with the com-plaint, and with notices postponing the hearing, did not appear.Nor did it file ananswer or similar document to the same purport.Ruling was reserved on a motionby the General Counsel for judgment on the pleadings against Respondent Associa-tion.Respondent Union was represented and was permitted to file an oral answer atthe hearing.This answer stated a denial of the allegations herein and further allegedthat it did"not have a thorough knowledge of a need for this man's [Coates']servicesby the employer at the time that he states,and we are prepared to show that we haveno knowledge....'Respondent Union then participated in the hearing, wasafforded full opportunity to be heard,to examine and cross-examine witnesses, andto introduce relevant evidence.The parties were afforded an opportunity to argueorally and to file briefs.Oral argument was waived by the parties,although theGeneral Counsel cited cases in support of his position herein.No briefs have beenreceived.Upon the entire record in the case, and upon my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT ASSOCIATIONAlaska Chapter of the Associated General Contractors of America,Inc., is anassociation of general contractors and employers of construction craft workmen,including workmen in the operating engineers'craft in the Territory of Alaska.Themembers of this Association are known as employer-members. The AGC is the agentof its employer-members and represents them for the purpose of collective bargain-ing.The gross construction business of these employer-members is in excess of$1,000,000 per annum.The Max J. Kuney Company is a general contractor and employer-member of AGCwhich is engaged in construction work in the vicinity of Fairbanks,Alaska. It per-forms construction work valued in excess of $100,000 per annum.I find that theoperations of Respondent AGC and its employer-members,including theMax J.Kuney Company,constitute commerce falling within the Board's plenary jurisdictionin the Territory of Alaska and that it would effectuate the policies of the Act to assertjurisdiction herein.United Brotherhood of Carpenters and Joiners of America, LocalNo. 1281,109 NLRB 874.11 These findings are based upon the allegations of the complaint.Respondent Associa-tion has not filed an answer and appearance herein and,pursuant to Section 102 20 ofthe Rules and Regulations of the Board,all allegations of the complaint are "deemed to 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDInternationalUnion of Operating Engineers, Local 302, is a labor organizationadmitting tomembership the employees of employer-members of RespondentAssociation.III.THE UNFAIR LABOR PRACTICESA. Introduction:the case against Respondent AssociationTurning first to the case against Respondent Association,ithas been found thatthe Board has jurisdiction herein and that there has been proper service of process.The allegations of the complaint have been unanswered,are undenied,and RespondentAssociation has made no appearance herein. I therefore grant the motion of theGeneral Counsel for judgment on the pleadings,and the findings and conclusionsthat follow are based upon the unanswered and undenied allegations of the complaint,pursuant to the provisions of Section 102.20 of the Rules and Regulations of theBoard.SeeMission Oil Co.,88 NLRB 743. See alsoNationalCandyCompany v.Federal Trade Commission,104 F. 2d 999(C. A. 7), cert. denied 308 U. S. 610, andcases cited therein, and 31Amer. Jur.131, 137.(1)During the 6-month period preceding the filing of the charges herein onMay 19, 1954,Respondent Association in behalf of its employer-members, includingtheMax J. Kuney Co.,has administered and given effect to a collective-bargainingagreement with Respondent Union, the terms of which provide:ARTICLE III-Employment ClearanceSection 1.The Contractors will call upon the Unions having jurisdiction, ortheir Agent, for such men as they may from time to time need and the Unionsor their Agent shall immediately furnish to the Contractors the required numberof qualifiedand competent workmen and skilled mechanics of the classificationsneeded by the Contractors.Reasonable advance notice(but not less than 48hours except Saturday,Sunday or holidays)will be given by the Contractorsto the Unions or their Agent upon ordering such workmen or mechanics, and inthe event that after such notice the Unions or their Agent shall not furnishsuchworkmen,theContractors may employ men procured from any othersource or sources,provided, however,that immediate written notice, not to ex-ceed sevendaysfrom date of hire,shall be given the Unions of men so hired.Section 2.The Contractors agree to give priority of hire and job tenure tomen dispatched in conformity with the procedures outlined in Section 1 of thisArticle who are legal residents of Alaska when such men are qualified andavailable and who have remained in continuous employment including excusableabsences.Section 3The Unions recognize that the Contractors have had in their em-ploy on other projects certain employees who are particularly valuable to theContractors.The Contractors agree to designate a responsible representativefor each project through whom they will call on the Union to effect proper jobclearance as to these men in accordance with this Agreement and the Unionsagree that such employees may be admitted to membership in the Unions with-out discrimination... .ARTICLEIV-Union Membership and DuesThe Unions assume all obligations and responsibilities for the continuedmembership of their members and the collection of their dues,and the Unionsshall retain the right to discipline their members at all times.[Emphasis sup-plied.](2)During the 6-month period preceding the filing of the charges herein,Respondent Union has operated a hiring hall for employer-members of AGC inthe operation of which Respondent Union requires applicants for employment tobecome members of said Union or have a permit issued by it before giving clearanceto and dispatching applicants to available employment.The officers and agentsofRespondent Union who operate the hiring hall determine that certain ap-plicants for employment,because they are not members of the Union and be-be admitted to be true and may be so found by the Board " Respondent Union did notdeny or refute these allegations of the complaint and, in fact, stipulated that it was doingbusinesswith the Kuney Company pursuant to the provisions of the AGC agreementdescribed below. ALASKA CHAPTER, ETC.49cause they have not been issued permits by the Union, shall not be dispatched foremployment available to them.(3)On May 14, 1954, A. B. Coates was offered employment by SuperintendentJ.L. Johnston, of the Max J. Kuney Company, as a fireman on the night shifton a construction project near Fairbanks, Alaska, provided that Coates obtaina clearance from Respondent Union.(4)On May 14, 1954, Respondent Union caused the Max J. Kuney Companyto refuse to employ Coates for the reason that it did not issue Coates a clearance,because he was not a member of Respondent Union and for reasons other thanhis failure to tender the periodic dues and initiation fee required by RespondentUnion.(5)Respondent Association, by engaging in the above-described conduct ascribedto it, has engaged in unfair labor practices within the meaning of Section (8) (a)(1) and (3) of the Act.B. The case against Respondent UnionThe complaint herein attacks both the maintenance of unlawful union-securityprovisions in contract form as well as, in one instance, the refusal to clear anapplicant for employment.Unlike the case against Respondent Association, con-sideration is given herein to the testimony and stipulations contained in the tran-script of testimony.The representative for Respondent Union stipulated that Re-spondent Union and Max J. Kuney Company, during 1953 and 1954 have done,and still do, business pursuant to the provisions of the contract between RespondentAssociation and Respondent Union.The provisions of the contract have been here-tofore set forth.The findings that follow are based upon the uncontroverted andcredited testimony of Coates, the only witness herein, whose testimony Respondentschose not to attempt to refute 2Coates was a resident of California until March of 1953, when he moved toAlaska, arriving there the following month.He had applied for membership inLocal No. 3, a sister local of Respondent Union in California, prior to leaving forAlaska and, after his arrival, he was advised by mail that he had been acceptedtherein.At an undisclosed date thereafter, he applied for and received a transfercard from Local No. 3.However, shortly after arriving in Alaska, he attemptedto transfer his membership from Local No. 3 to Respondent Union, Local No. 302,and discovered that the transfer was not acceptable to the latter organization.Asof the date of this hearing, his transfer has still not been accepted and he is nota member of Local 302. He appears to be making his permanent residence inAlaska, and, for the purposes of this record, must be deemed to be a resident ofAlaska.On or about May 12, 1954, Coates was asked by Foreman Koski of the Max J.Kuney Company if he would consider entering the employ of that concern.Coateshad not previously worked for this company.Coates replied that he would indeedrelish the prospect, but expressed doubt that Respondent Union would dispatch himto the job without a letter from the Kuney Company requesting Respondent Unionto do so.On the morning of May 14, Superintendent J. L. Johnston of that concernpersonally gave Coates a letter to be taken to the offices of Respondent Union. Itwas addressed to one "Whitey," not identified by the record, and signed by Johnston.The letter stated that "It would be greatly appreciated if you would dispatch thebearer, A. B. Coates, to us, today, as a fireman for ournightshift."Coates promptly proceeded to the offices of Respondent Union.These officesapparently consist of an outer office and an inner office, and it is possible for onein the outer office to observe what is taking place in the inner office.Coates spoketo the female office secretary and asked to see either Business Agent Walker orhis colleague, Business Agent Langberg.He apparently was asked to wait by theoffice secretary, and did so until noon with no successThe girl closed down theoffice at noon for lunch and left, Coates perforce did likewise, but returned whenshe reopened the office.He then handed her the letter given him by Superin-tendent Johnston and asked her to take it to a business agent, stating that he2Although available, the representative and business agent for Respondent Union didnot testify herein.His above-cited stipulation is considered heicin only as binding uponRespondent UnionAs the findings against Respondent Association are based solely uponthe provisions of Section 102 20 of the Rules and Regulations of the Board, no problemispiesented as to the binding effect of this stipulation upon Respondent Association.CfN. L. R. B. v. Haddock-Engineers, Limited, et at.,215 F. 2d 734 (C. A. 9). 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDdesired an answer.The girl agreed to do so and, in the observation of Coates,forthwith entered the inner office and handed the letter to Business Agents Walkerand Langberg, who had apparently entered in the interim.Coates observed bothmen stop what they had been doing and inspect the letter.They retained the letterand took no action in the direction of talking to Coates or calling him to the inneroffice.The girl returned to the outer office and Coates waited for the remainderof the afternoon.Although both business agents were in the office that afternoon, they sent no wordto Coates.The latter asked the office girl each time she entered and returned fromthe inner office if he could see a business agent and she replied that he could; how-ever, Coates was not invited in or sent for.Coates waited in the outer office for theremainder of the afternoon and renewed his request to see either of the businessagents.The girl replied that he could and that she would make an appointment forhim.Precisely when, if at all, this would have been made does not appear in therecord.Coates patiently waited until closing time when the office girl invited himto leave, pointing out that both business agents had left for the day and that shehad to lock the office.Coates duly obliged.On the following morning Coates reported to Johnston and informed him thatRespondent Union would not dispatch him to the project. Johnston asked the reasonand Coates replied that he "couldn't understand why." Johnston, according to Coates,said something unprintable in reply and stated that he "would have liked to had meon that job."According to Coates' hearsay but uncontroverted testimony, the fore-man of the job, Koski, informed him, Coates, that someone else had been dispatchedto the job.On May 24, one or the other of the two business agents did dispatch Coates to ajob with the Kuney Company, and he was put to work. It may be noted that theoriginal position Coates sought was that of night fireman and that on May 24 he wasput to work in that identical position by the Kuney Company, although dispatchedby Respondent Union as a dozer operator.As is apparent, the alleged discriminationagainst Coates involves a loss of 10 days' pay.ConclusionsA. B. Coates, the complainant herein, and, insofar as this record demonstrates alegal resident of Alaska, was offered a job by the Max J. Kuney Company, an em-ployer-member of Respondent Association, but was first referred to RespondentUnion by the superintendent of the Kuney Company with a written request thatRespondent Union "dispatch" Coates to the job.Coates promptly proceeded to theunion office, was most persistent in his attempt to be dispatched by the RespondentUnion, and forcefully brought the request to their attentionNevertheless, the requestby the employer was met with patently evasive treatment which can only be viewed asamounting to a refusal by Respondent Union to dispatch Coates, without saying so inso many words. I find that Respondent Union refused to dispatch Coates despitethe request of the Kuney Company that it do so.Coates, however, had the right, in the absence of a valid collective-bargaining agree-ment withdrawing such right, to disregard any contractual provision or union policywith respect to the issuance of work permits or clearances, and to obtain employmenton his own instead of through the Union. The Supreme Court has stated, "Theonly limitation Congress has chosen to impose on this right is specified in the provisoto Section 8 (a) (3) which authorizes employers to enter into certain union securitycontracts. . . . Congress intended to prevent utilization of union security agreementsfor any purpose other than to compel payment of union dues and fees.anemployer can discharge an employee for nonmembership in a union if the employerhas entered a union security contract valid under the Act with such union, and if theother requirements of the proviso are met.No other discrimination aimed at en-couraging employees, to join, retain membership, or stay in good standing in a unionis condoned."Radio Officers' Union of the Commercial Telegraphers Union, AFLv.N. L. R. B.,347 U. S. 17.The Board has also pointed out that Section 7 of the Act protects employees intheir negative right not to join or assist a labor organization, except to the extentthat such right is modified by the provisions of Section 8 (a) (3) which create anexception to Section 7 of the Act.As a result, the exception of Section 8 (a) (3)must be strictly construed so as to remove from the purview of Section 7 only thosesubjects expressly freed from the operation of the statute.Union Starch & RefiningCo., 87 NLRB 779, enfd. 186 F. 2d 1008 (C. A. 7), cert. denied, 342 U. S. 815. SeePacific Intermountain Express Co.,107 NLRB 837. ALASKA CHAPTER, ETC.51Turning to the language of the contract, it provides,inter alia,that: (1) the em-ployer-member of Respondent Association will give Respondent Union 48 hoursadvance notice of all requirements for men needed on construction projects; (2) ifRespondent Union does not provide the necessary employees after such notice, theemployer can then proceed elsewhere, provided that Respondent Union is notifiedwithin 7 days of all additional hirings; and (3) priority of hire and job tenure willbe given "to men dispatched in conformity with the procedures" outlined above whoare legal residents of Alaska.The contract does not define the term legal residentof Alaska.Thus, as set forth, this contract did not provide solely for advance notice to Re-spondent Union of employment opportunities.Assuming that such a provision,standing alone, would not do violence to the policies of the Act regarding unionsecurity, I believe that the coupling of this provision with a provision for priorityof hire and tenure to workmen referred by Respondent Union does constitutethe imposition of a greater degree of union security than is permitted under theAct.For the realities of the situation are that this contract is providing jobpreference for workmen being provided by a partisan organization.This is nota case where workmen are being referred by an employment agency or by theUnited States Employment Service, but rather one where preference of hire isbeing given to workmen referred by a labor organization, which is an organiza-tion admittedly primarily interested in furthering the interests of its own mem-bership, and not illogically would be expected to find jobs for them in pref-erence to nonmembers.This, of course, is one of the prime reasons for theexistence of a labor organization, namely to improve the lot of its members, andisone of the reasons why its members pay a portion of their earnings as duestherein.I am of the belief and find that a provision of this nature, giving priority of hireand job tenure to employees referred by a labor organization constitutes on itsface an illegal contractual provision. In view of Board decisions which recognizethat the operation of a hiring hall may be legal under certain circumstances, I be-lieve and find that absent specific evidence that the contract also contains a pro-vision that the hiring-hall arrangement or job-referral system will be operated ina nondiscriminatory manner, and that it is actually so operated, the contract pro-vision contained herein does violence to the union-security provisions of the Act.Moreover, the only evidence of the application of this contract, namely, the at-tempt of Coates to get a job pursuant to it, demonstrates that the contract wasnot applied in a nondiscriminatory manner.Coates had attempted unsuccess-fully to obtain membership in Respondent Union and hence there is no issue as tohim being in poor standing and subject to discrimination for a reason recognizedunder the Act.3Furthermore, even if the contract did contain a legal union-security clause, theparties herein imposed a degree of union security which is in excess of that per-mitted under the Act.As the Supreme Court pointed out in theRadio Officers'case,supra,"Congress intended to prevent utilization of union-security agreementsfor any purpose other than to compel payment of union dues and fees. . . Noother discrimination aimed at encouraging employees to join, retain membership,or stay in good standing in a union is condoned."Respondent Union and Respondent Association, in sum, were signatories to acontract regulating the hire of employees by employer-members of Respondent As-sociation.As found, it contained an unlawful hiring provision.Coates had ap-plied for membership in Respondent Union and had not been admitted.On theday in question, May 14, 1954, he was referred by an employer-member of Re-spondent Association to Respondent Union with a request for a dispatch slip, wasrefused the slip by Respondent Union, and as a result lost 2 weeks' work.Whetherthisbe termed the imposition of closed-shop conditions or the imposition of adegree of union security in excess of that permitted under the Act, the fact isthat, pursuant to the application of its unlawful contractual arrangement with Re-spondentAssociation,Respondent Union unlawfully caused a loss of employ-9That the provisions of article III, sections 1 and 2 are unlawful in their purport Isdemonstrated by a reference to section 3 of that article.That section recognizes thatthe contractors may have certain employees on other projects who are valuable to theirrespective employers and piovides that the 'Union will give job clearance to those men andadmit them to membershipThis serves only to highlight and demonstrate that the pro-cedure provided for applicants for employment not falling in this fortunate category wasan unlawful one. 52DECISIONSOF NATIONALLABOR RELATIONS BOARDment to Coates for a reason not permitted under Section 8 (a) (3) of the Act.4It is noteworthy herein that Respondent Union offered no evidence that its failureto dispatch Coates was for any nondiscriminatory reason, assuming such a con-tention to constitute a defense herein.The statutory scheme is to divest both employers and labor organizations ofcontrol over employment directed to advancing or retarding an employee's partici-pation or nonparticipation in union activities, except to compel payment of duesand initiation fees pursuant to a valid union-security agreement.When a labororganization undertakes to supply an employer with workmen, it violates Section8 (b) (1) (A) and (2) of the Act unless it carries out this undertaking on anondiscriminatory basis.But for the action of Respondent Union, taken underthe color of its contractual arrangement with Respondent Association, Coates, Ifind, would have been hired by an employer-member of Respondent Association onMay 14, and the failure to hire him was the intended and foreseeable result of theaction by Respondent Union.I find that by refusing to dispatch Coates for work with an employer-memberof Respondent Association, Respondent Union has engaged in conduct violative ofSection (8) (b) (1) (A) and (2) of the Act.N. L. R. B. v. Daboll,216 F. 2d 143(C. A.9);N. L. R. B. v. International Association of Machinists, Local No. 504,203 F. 2d 173 (C. A.9); N. L. R. B. v. George D. Auchter Co.,209 F. 2d 273(C. A.5); N. L. R. B. v. Philadelphia Iron Works, Inc.,211 F. 2d 937 (C. A. 3);N. L. R. B. v. Gottfried Baking Co., Inc.,210 F. 2d 772 (C. A.2); N. L. R. B. v.Construction Specialties Co,208 F. 2d 170 (C. A. 10);Turner Construction Co.,110 NLRB 1860;Local 595, International Association of Bridge, Structural andOrnamental Iron Workers, AFL,108 NLRB 1070, andUnited Brotherhood of Car-penters and Joiners of America, Local No. 1281,109 NLRB 874.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents, set forth in section III, above, occurring in connec-tionwith the operations of Respondent Association, described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that Respondents, and each of them, have engaged in unfair laborpractices,I shall recommend that they cease and desist therefrom and take certainaffirmative action designed to effectuate the policiesof the Act.Ithas been found that Respondent Union has caused an employer-member ofRespondent Association to discriminate against A.B. Coates, thereby encouragingmembership in RespondentUnion.Inasmuch as Coates has since been employedby this employer-member of Respondent Association, it will be recommended thatRespondent Association and Respondent Union jointly and severally make him wholefor any loss of pay suffered by reason of the discrimination against him.Said lossof pay, based upon earningswhichhe normally would have earned from the date ofthe discrimination against him to the date he was given employment,lessnetearnings,shall be computed in the manner establishedby theBoard in F.W. Wool-worth Company,90 NLRB 289. SeeN. L. R. B. v. Seven-Up Bottling Co., 344U. S. 344.Having found that the contract between Respondents contains illegal provisions,and there being no violations of Section 8 (a) (2) alleged in this proceeding,itwillbe recommendedthatRespondents be ordered to cease giving effect only to theunlawful union-security provisions of the contract,or to any other provisions whichimpose a degree of union security in excess of that permittedunder the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.International Union of Operating Engineers, Local No. 302, is a labor organiza-tion within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of A. B.Coates, thereby encouraging membership in a labor organization, Respondent Associa-* In view of the contractual relationship between Respondent Union and RespondentAssociation, I deem the present situation to be distinguishable from that present inN. L R B. v. Thomas RiggingCo, 211 F. 2d 153 (C. A 9). INTERNATIONAL MINERALS & CHEMICAL CORPORATION53tion has engaged in unfair labor practices within the meaning of Section 8 (a) (3)of the Act.3.By maintaining a contract containing unlawful security provisions,therebyencouragingmembershipin Respondent Union,Respondent Association has engagedin unfair labor practiceswithinthe meaning of Section8 (a) (3) of the Act.4.By interferingwith,restraining,and coercing employees in the exercise of therights guaranteedby Section 7 of the Act, RespondentAssociation has engagedin unfairlaborpracticeswithin themeaning of Section 8 (a) (1) of the Act.5.By causing an employer-member of Respondent Association to discriminateagainst A.B. Coates inviolationof Section 8 (a) (3) of theAct, andby maintaininga contract containing unlawfulunion-securityprovisions,Respondent Union hasengaged in unfair labor practiceswithinthe meaning of Section 8 (b) (2) ofthe Act.6.By restraining and coercing employees in the exercise of the rights guaranteedin Section7 of the Act, RespondentUnion has engaged in unfair labor practiceswithin themeaning of Section8 (b) (1) (A) of the Act.7.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]InternationalMinerals&Chemical Corporation(Potash Divi-sion)andInternational Union of Operating Engineers, Local855, A.F. L., Petitioner.Case No. 33-RC-505. July 7,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Harold L. Hudson, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.,2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act .21 The International Union of Mine,Mill and Smelter Workers, Local Union 415, Inde-pendent, herein called Smelter Workers,and the International Association of Machinists,Permian Basin Lodge 1900,herein called IAM, were permitted to intervene at the hearingon the basis of existing contracts with the Employer covering employees in the unit soughtby the Petitioner.United Stone and Allied Products Workers of America, CIO,hereincalled CIO,and Carlsbad Potash Basin Union, Independent,herein called Independent,were permitted to intervene on the basis of a proper showing of interests.The Petitioner,IAM, and Smelter Workers do not agree that the Independent is a labororganization.As the Independent exists for the purpose of representing employees incollective bargaining with employers,we find that the Independent is a labor organizationwithin the meaning of Section 2 (5) of the Act.2In its brief to the Board,the IAM filed motions to dismiss the petition,insofar as itconcerned the various groups of employees represented by fAM, on the grounds that thePetitioner was not the traditional union and had not made a sufficient showing of interestfor each group of said employees,The motions are hereby denied.As no severance prob-lem is involved herein, the Petitioner need not be the traditional representative of theemployees sought.Furthermore,we are administratively satisfied that the Petitioner hasmade a proper showing of interest in the unit in which an election is directed herein.113 NLRB No. 3.